—Judgment, Supreme Court, New York County (Herbert Altman, J., at suppression hearing; Charles Tejada, J., at jury trial and sentencing), rendered June 12, 1995, convicting defendant of attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The motion court properly concluded that the officers had reasonable suspicion to detain defendant for a showup identification, since defendant matched the sex, race and height contained in a radioed description of a robbery suspect, and was wearing a very distinctive jacket that matched the one mentioned in the radio broadcast (People v Carr, 220 AD2d 317, lv denied 87 NY2d 971). The distance between the crime scene and defendant’s detention did not negate reasonable suspicion, since the perpetrator easily could have traveled that distance within minutes by automobile and defendant was in fact leaving a livery cab when he was detained by the officers. Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.